Citation Nr: 1038748	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1962 to June 1965, and was a member of the Army National 
Guard through July 2004 with periods of active duty from January 
1991 to September 1991, and from January 1997 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the Veteran's claim for 
posttraumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in July 2007.  The United States Court of Appeals for Veterans 
Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006), held that the VCAA notice requirements applied 
to all elements of a claim.  The VCAA duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when necessary 
for an adequate decision.  38 C.F.R. § 3.159.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. at 39852.

Here, the Veteran reported several stressors in a March 2008 
statement.  Specifically, the Veteran reported that his friend 
was hit in the head during an attempted robbery and later died 
from a brain injury from the blow to the head.  The Veteran also 
reported that while serving in Bosnia in 1997 he was subjected to 
incoming mortar attacks and lived with the constant fear of 
unexploded land mines.  Lastly, the Veteran reported that one of 
his friends died from heat exhaustion after physical training 
while in Bosnia.

The Veteran did not directly witness the events upon which two of 
his stressors are based.  The rule is intended to apply only when 
a Veteran's service is proximate in time and place to the 
traumatic event to which a Veteran has responded with intense 
fear, helplessness, or horror.  Id. at 39845.  Therefore, his lay 
testimony alone is insufficient to verify the first and last 
stressors above.  Moreover, in a June 2008 letter, the RO 
requested that, as to the first claimed stressor, the Veteran 
provide the date of the incident, the unit of assignment for the 
Veteran and the friend that was killed, whether it was reported 
to civilian or military authorities, and to explain how the 
Veteran was involved in the incident; as to the third claimed 
stressor, the Veteran was requested to provide the date of the 
incident, the units of assignment for the Veteran and individual 
who died and any other pertinent information surrounding the 
incident.  In a response received in June 2008, the Veteran, in 
pertinent part, only supplied the date of the death of the 
individual involved in the first claimed incident; he reported 
that he had no other information to submit.

However, the Veteran's lay statements and service personnel 
records indicate that the Veteran had a temporary duty assignment 
(TDY) to Bosnia from March 1997 to August 1997 as part of 
Operation Joint Endeavour.  A March 2008 private psychiatric 
evaluation noted that the Veteran was sent to Bosnia and he 
reported that "he felt that his life was threatened because 
there [were] minefield[s] everywhere and he was scared that he 
might not come back.  He also had an episode where a rocket fell 
nearby."  The diagnosis was a mood disorder due to general 
medical condition and posttraumatic stress disorder.

In an April 2008 buddy statement, a fellow soldier who served in 
Bosnia reported that he and the Veteran served in "a very 
stressful environment" and that "there were land mines 
everywhere.  Every week there were sweeps through the base camp 
looking for land mines."  It is unclear as to whether the 
individual was stationed in Bosnia one year prior to the 
Veteran's tour or if his report of service in Bosnia from March 
1996 through September 1996 is a typographical error. 

The Veteran's assertions throughout the appeal have been 
consistent and the evidence of record appears to be supportive of 
the assertions at least as to the claims of the presence of land 
mines in Bosnia in 1997; thus, the Board finds that this claimed 
stressor appears to be consistent with the place, type, and 
circumstance of the Veteran's service absent clear and convincing 
evidence otherwise.  

Although the Veteran has a diagnosis of PTSD, the evidence of 
record does not indicate that the Veteran has been diagnosed by a 
VA psychiatrist or psychologist.  See Id. at 39852.  
Additionally, the evidence of record does not indicate whether 
the Veteran's stressor is sufficient to support a diagnosis of 
PTSD.  The Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not render 
a determination on this point in the absence of independent 
medical evidence.  West v. Brown, 7 Vet. App. 70, 79 (1994).

Therefore, the Board finds that additional development of this 
issue is warranted.  Specifically, the Veteran should be afforded 
a VA examination to determine whether or not he has PTSD 
attributable to the stressor in service.

Additionally, in a March 2008 private psychiatric evaluation, the 
Veteran reported that he was on Social Security disability.  
There is no evidence of record that VA has attempted to obtain 
the Veteran's Social Security Administration (SSA) records.

A copy of the Veteran's SSA disability determination and the 
medical records associated with that claim should be obtained for 
an adequate determination of the issue on appeal.  SSA decisions 
are not controlling for VA purposes, but they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty to 
assist in gathering such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992).  Where SSA disability benefits 
have been granted, a remand to obtain SSA records is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could contain 
relevant evidence . . . cannot be foreclosed absent a review of 
those records.").  Therefore, the Board finds that additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security 
Administration disability benefit 
claim, as well as, all associated 
medical records.

2.  The Veteran should be scheduled for 
a VA examination to determine whether it 
is at least as likely as not that the 
Veteran has PTSD that is the result of 
his military service.  All indicated 
tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is 
at least as likely as not that PTSD was 
incurred in or is otherwise related to 
service.  Any psychiatric diagnosis 
should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  After review of 
the pertinent material, including the 
Veteran's statements regarding his 
stressors during service, as well as a 
copy of this remand, the examiner must 
specifically discuss whether the 
appellant meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD.  In 
this regard, the examiner must indicate 
whether the verified stressors are 
adequate to support a diagnosis of PTSD 
and whether the Veteran's symptoms are 
related to the claimed stressors.  The 
examiner must also specifically state 
whether or not the claimed stressors are 
related to the Veteran's fear of hostile 
military or terrorist activity.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the 
case.  In this regard, indicate whether 
the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of 
medical knowledge have been exhausted 
regarding the etiology of the disability 
at issue or because of some other 
reason.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

